Citation Nr: 0905288	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.   
 
2.  Entitlement to service connection for residuals of 
malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from March 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 RO decisions that determined 
that new and material evidence had not been received to 
reopen a claim for entitlement to service connection for a 
low back disability and denied service connection for 
residuals of malaria.  

The issues of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for a low back disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

The Veteran does not currently have residuals of malaria.  


CONCLUSION OF LAW

Residuals of malaria were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2004 and a rating 
decision in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in an October 
2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  

The Board observes that VA did not provide the appellant with 
an examination in connection with his claim for service 
connection for residuals of malaria.  The Board finds, 
however, that an examination was not necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Board observes that, in this matter, the appellant's 
service treatment records do not show treatment for malaria.  
Additionally, there is no competent evidence of any current 
residuals of malaria of record.  As there is absolutely no 
current evidence of any residuals of malaria of record, the 
facts of this case do not meet the criteria to warrant a VA 
examination.  See Id.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," including certain 
tropical diseases, including malarial, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has residuals of malaria that 
are related to service in India.  In a June 2004 statement, 
the Veteran indicated that he contracted malaria during 
service and that he remembers being in a cold hospital room 
and being unconscious for days. 

The Board has carefully considered the Veteran's contentions 
and the fact that his DD Form 214 shows that he received the 
Asiatic Pacific Campaign Medal for his service during World 
War II.  The record, however, contains no documentation of 
any treatment during service for malaria.  The only records 
of hospitalization during service pertain to a reaction the 
Veteran had to a cholera vaccine.  With no documentation of 
treatment during service, there is little basis with which to 
tie current complaints of malaria residuals to service.  

The Veteran's service treatment records do not show 
complaints, findings, or diagnoses of malaria or any 
residuals of malaria.  An April 1945 report noted an 
admission diagnosis of febricula, cause not determined.  
Another April 1945 entry related a change of diagnosis to 
reaction, severe, to cholera vaccine, manifested by chills, 
fever, headache, edema of the left arm, and left axillary 
adenitis.  It was noted that the vaccination had occurred 
four days earlier.  

An April 1945 hospital report indicated that the Veteran was 
given the typhus and cholera vaccine about twenty-four hours 
earlier.  The Veteran reported that about six hours later, he 
began to feel weak, had chills, and then had a headache with 
a fever all night.  It was noted that there were no other 
symptoms and no respiratory, gastrointestinal, or 
genitourinary complaints.  It was also reported that there 
was no history of malaria.  The impression was reaction to 
typhus and cholera vaccine.  A progress note dated two days 
later indicated that the Veteran had no fever or complaints 
and that he was discharged to duty.  The April 1945 hospital 
discharge report related a final diagnosis of reaction to 
cholera vaccine, severe, manifested by chills, fever, 
headache, edema of the left arm, and left axillary adenitis.  
It was noted that the vaccination was provided four days 
earlier at a dispensary.  The April 1946 objective separation 
examination report indicated that the Veteran had not had 
malaria, syphilis, or dysentery.  

There is no evidence of a diagnosis of malaria in the year 
after the Veteran's period of service.  In fact, there is no 
post-service evidence of malaria or any residuals of malaria 
of record.  

The Board finds that the evidence fails to show any medical 
diagnoses indicating that the Veteran has malaria or any 
residuals of malaria.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence 
indicates no present residuals of malaria, and thus service 
connection is not warranted.  

The Veteran has alleged that he has residuals of malaria that 
had their onset in service.  As a layperson, however, the 
Veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In short, there is no documentation of treatment during 
service for malaria, and no post-service diagnosis of malaria 
or residuals thereof.  There is no basis with which to tie 
current complaints of malaria residuals to service.  As the 
preponderance of the evidence is against a finding that the 
Veteran currently suffers from residuals of malaria, the 
claim must be denied.  38 .S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of malaria is denied.  


REMAND

The remaining issue on appeal is whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for a low back disability.  The Board 
finds that there is a further VA duty to assist the Veteran 
in developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran's claim for entitlement to service connection for 
a low back disability was previously denied in a May 1946 RO 
decision.   In a June 2004 rating decision (noted above), the 
RO declined to reopen that claim.  While the RO declined to 
reopen that claim, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the Veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this 
case, the Veteran has not yet been notified as to the 
specific evidence necessary to reopen his claim for service 
connection.  The Board notes that a March 2004 letter to the 
Veteran did not did not address the bases upon which the 
prior claim was denied.  On remand, the Veteran should be so 
notified.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) 
that:  (a) notifies the Veteran of the 
evidence and information necessary to 
reopen the claims for service 
connection for a low back disability, 
(i.e., describes what new and material 
evidence is under the current 
standard); and (b) notifies the Veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating his current low back 
disability to his period of active 
service, to an event or injury in 
service, or to a service-connected 
disability).  

2.  Thereafter, readjudicate the claim 
as to whether new and material evidence 
has been received to reopen a claim for 
entitlement to service connection for a 
low back disability.  If any benefit 
sought on appeal remains denied, issue 
a supplemental statement of the case to 
the Veteran and his representative, and 
provide an opportunity to respond, 
before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


